              Case 2:20-cr-00045-GAM Document 15 Filed 01/31/20 Page 1 of 3
                                                                                                  '

\j
                            IN THE UNITED STATES DISTRICT'CffCRT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                             CRIMINAL NO.

                    v.
                                                          20 - 45
                                                              \
                                                                    -J
        KENYATTA JOHNSON

                                  CONDITIONS OF RELEASE ORDER


                                                     BAIL

     Defendant is released on bail in the amount of:$ 15,Q00.
             x__ O/R
           ___ cash
           _ _ _ secured by:
                   ___ %cash
                   ___ _ property at: -.___________

                    _ ._Waiver of Clerk's office requirements - Execute an Agreement to Forfeit the
     Property stated above with a copy of the deed as indicia of ownership.

                                           PRETRIAIJ SERVICES

     ~x~_Defendant shall report to Pretrial Services:
                 __x __ as directed by Pretrial Services.
                     _     times per week in person.
                           times per week via telephone.
          Defendant shall attend mental health services under the guidance and supervision of Pretrial
          Services.
          Defendant shall submit to random drug testing as directed by Pretrial Services.
          Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
          Services.
          Defendant shall submit to electronic monitoring at the following address:
      --------------------- -
            _ _ _ This Court, based upon evidence that Defendant has adequate financial resources,
            finds that he/she shall pay all or part of the cost of the court-ordered monitoring program,
            in an amount to be specified by Pretrial Services.

            ____ Curfew. You are restricted to your residence every day from ___ to _ __
            during which electronic monitoring will be in place, or as directed by the pretrial services
            office or supervising officer.

            _ _ _ Home Detention. You are restricted to your residence at all times except for
            employment; education; religious services; medical, substance abuse, or mental health
            treatment; attorney visits; court appearances; court-ordered obligations; or other activities
            approved in advance by the pretrial services office or supervising officer;
.!.             Case 2:20-cr-00045-GAM Document 15 Filed 01/31/20 Page 2 of 3

             ___ Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
      residence except for medical necessities and court appearances or other activities specifically
      •roved by the court.
                                                  PASSP0RT
                         ----'-~-----------------~-------~
               _x~_ Defendant shall surrender and/or refrain from obtaining a passport.


                                                   TRAVEL

             . _ Travel is restricted to the Eastern District of Pennsylvania.
             · ~ Travel is restricted to the-~~ --51~-lcs of \.JS
             ~ n l e s s prior permission is granted by Pretrial Services.


       [                                          ·FIREARMS

                x      Defendant shall surrender and/or refrain from obtaining any firearms. Any other
                     firearms in any premises where the defendant resides while on supervised release
                     must be removed from the premises and no firearms are to be brought into the
                     premises during this period. The defendant shall execute a completed Prohibition
                     on Possession of Firearms Agreement.


                                             MISCELLANEOUS

             4      Defendant shall have no contact with co-defendants, p0,ea,i1tl 1¥1 i,ness~ in this
                                                                                        1


                . · case, or individuals engaged in any criminal activity (except for family members).
             ___ Defendant must maintain present employment.
             ___ Defendant must actively seek gainful employment.
             ___ Defendant shall undergo a mental competency evaluation.
             - - - Defendant must reside:
                    at:

                            with:


                                         C9MPUTE.RS/INTERNET

             ___ The Defendant is subject to the following computer/internet restrictions which are
      to be monitored by U.S. Pretrial Services and may include manual inspection, use of minimally
      invasive internet detection devices, and/or installation of computer monitoring software to insure
      compliance with the imposed restrictions.

            _ _ _ No computer: The Defendant is prohibited from possession and/or use of any
      computers and connected devices.

             - · __ Computer, no internet access: The Defendant is permitted use of computers or
      connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites,
.,. .             Case 2:20-cr-00045-GAM Document 15 Filed 01/31/20 Page 3 of 3

        IRC servers, instant messaging).
                _ _ _ Computer with internet access: The Defendant is permitted use of computers or
        connected devices, is permitted access to the internet for legitimate purposes, and is responsible
        for any fees connected with the installation and use of monitoring software.

               _ __Other Residents: By consent of other residents, all computers located at the
        address of record shall be subject to inspection to insure the equipment is password protected.

               - - - - Other     Restrictions:

               OTHER CONDITIONS:

                 As a further condition of release, defendant shall not commit a Federal, State, or local crime
        during the period of release. The commission of a Federal offense while on pretrial release will
        result in an additional sentence of a term of imprisonment of not more than 10 years, if the offense
        is a felony; or a term of imprisonment of not more than I year, if the offense is a misdemeanor.
        This sentence shall be in      itio o any ot er sentence.


                                                                   A~·
                                                                 ~atrick J .Egan, Esq.
         Assistant united States Attorney



               It is so ORDERED this        3/~ay o f ~ • 2020.



                                               ~
                                               RICHARD A. LLORET
                                               UNITED ST ATES MAGISTRATE JUDGE
